Citation Nr: 0413663	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  01-05 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Esquire


WITNESSES AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1940 to March 
1945.  The veteran died in January 1996 and the appellant is 
the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which declined to find that the 
appellant had submitted new and material evidence to reopen 
her claim of entitlement to service connection for the cause 
of the veteran's death.

In July 2003, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant appealed the Board's July 2003 decision to the U.S. 
Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, a Joint Motion for Remand was filed by the VA 
General Counsel and the appellant's attorney, averring that 
remand was required due to the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  Citing Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), the CAVC held that 
there was no evidence of record that VA ever notified the 
appellant of who was responsible for obtaining the evidence 
necessary to substantiate her claim.

In an Order of November 2003, the CAVC vacated the Board's 
decision and remanded the matter, pursuant to the Joint 
Motion.  As set forth in detail below, the VCAA substantially 
amended existing law regarding the requirement of a well-
grounded claim and the notice and assistance to be afforded 
claimants for veteran's benefits.  A copy of the CAVC's Order 
in this matter has been placed in the veteran's claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will provide notification 
if any further action is required on the part of the 
appellant.


REMAND

As noted, during the pendency of the appellant's appeal, the 
President signed into law the VCAA, which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106, 5107 (West 2002)).  The 
new statute also revised the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

In view of the remand by the CAVC, and the foregoing 
discussion, this case is REMANDED to the RO for the following 
action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.

2.  The appellant should be requested to provide 
the names, addresses, and approximate dates of 
treatment for all health care providers, if any, 
who may possess additional records pertinent to 
her claim.  With any necessary authorization from 
the appellant, the RO should attempt to obtain 
and associate with the claims file any records 
identified by the appellant that are not already 
of record.

3.  Thereafter, the RO should readjudicate the 
appellant's claim for service connection for the 
cause of the veteran's death.  If the benefits 
sought on appeal remain denied, the appellant and 
her representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the June 2001 statement 
of the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


